Title: From George Washington to Nicholas Cooke, 17 December 1775
From: Washington, George
To: Cooke, Nicholas



Sir
Cambridge December 17. 1775

By sundry persons and Accounts just from Boston I am Informed, that the Ministerial Army is in very great distress for

want of fresh provision, and having received Intelligence that there are Two hundred Fat Cattle on Block Island, and some Transport Vessels cruizing that way in quest of Necessaries for the Army, I must request you to have the Cattle &c. removed from thence immediately, and from every other place where their Ships can come & take them away—It is a matter of the utmost importance to prevent them from getting a Supply; If they can be hindered now, the advanced season of the year & the inclement weather which we may expect e’re long, will put it out of their power.
I yesterday received the Inclosed Information from Several persons who lately came out from Boston, which I thought it my duty to Transmit to you—It is more than probable, that the destination of the Troops may be very different from what they have given out; they may have made use of that to deceive us in another Quarter—It is certain that Several Ships left the Harbour yesterday morning. I am Sir with great regard Your Very Hble Servant

Go: Washington

